Citation Nr: 0838121	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  06-25 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability, and if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Air 
Force from February 1973 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Roanoke, Virginia, RO, which declined to reopen a previously 
denied claim of service connection for a low back disability.  
A decision review officer (DRO) at the RO reopened the claim 
during the course of the appeal and considered it on the 
merits in a June 2006 supplemental statement of the case.

The veteran requested a local hearing before a DRO in January 
2005 correspondence; he withdrew this request in February 
2005.  On the VA Form 9, Appeal to Board of Veterans' 
Appeals, received in July 2006, the veteran requested a 
hearing before a Veterans Law Judge at the Board in 
Washington, DC.  This hearing was scheduled, but the veteran 
failed to report in September 2008 without explanation or 
attempt to reschedule.


FINDINGS OF FACT

1.  By way of a July 2002 rating decision, service connection 
for a low back disability was denied based on a finding that 
no nexus was shown between in-service treatment and current 
disability.  The veteran did not appeal this denial, and the 
decision became final in July 2003.

2.  At least one piece of evidence received since July 2002 
was not previously considered by agency decision makers, is 
not cumulative or redundant of evidence already of record, 
and relates to an unestablished fact.  It does not, however, 
raise a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence to reopen a claim of service 
connection for a low back disability has not been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Here, legally sufficient notice was provided to the veteran 
prior to the initial adjudication of his claim.  In July 2004 
correspondence, the RO informed the veteran of the elements 
of a claim for service connection and the evidence and 
information still needed to substantiate his claim.  The 
notice also described the respective responsibilities of VA 
and the veteran in providing such.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Importantly, the July 2004 letter included 
detailed information regarding the reopening of a previously 
denied claim.  It informed him of the date and reason for the 
prior denial, and defined the concepts of new and material 
evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice did not provide information regarding the 
assignment of evaluations and effective dates, as is required 
by Dingess v. Nicholson, 19 Vet. App. 473 (2006), but such 
error is harmless in this case, as service connection is not 
being granted and no effective date or evaluation shall be 
assigned.  

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the RO has associated a Social Security Administration (SSA) 
decision and supporting records with the file, as well as VA 
outpatient treatment records and a July 2005 VA examination 
report.  The RO specifically requested evidence of treatment 
in 1974, 1975, and 1981, as alleged by the veteran, but 
received no response.  Neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

Although the RO reopened the claim of service connection for 
a low back disability in June 2006, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for the claim to be reopened.  Thus, the Board must 
make an independent determination as to whether new and 
material evidence has been presented to reopen the claim of 
entitlement to service connection for a low back disability 
before reaching the merits of the claim.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Here, service 
connection for a low back disability was denied in a July 
2002 rating decision.  The veteran did not appeal this 
denial, and hence the decision is final.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The current 
claim was received in April 2004.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

At the time of the July 2002 denial, the evidence consisted 
of complete service treatment records establishing in-service 
treatment for a low back strain, and extensive private 
treatment records from 1985 to 2001 documenting current 
disability and several severe post-service injuries of the 
low back.  Service connection was denied because the evidence 
of record showed that current disability was related to post 
service low back injuries, and not to the in-service low back 
strain.

Since July 2002, the veteran has submitted, or VA has 
obtained on his behalf, a decision on disability and 
underlying records from the SSA, VA treatment records, and a 
report of a July 2005 VA examination, with medical opinion.

The SSA records show a current diagnosis of a low back 
disability, as well as documentation of the veteran's current 
functional impairment.  They consist mainly of copies of VA 
treatment records, but also include extensive private 
treatment records.  The private records are mainly duplicates 
of those considered at the time of the July 2002 decision, 
and hence are not new.  Those which were not previously of 
record, including assessments by state medical consultants, 
do not address any possible nexus between service and current 
disability.  These records, while new, are therefore not 
material; they do not address an unestablished fact.  The 
same is true of the extensive VA treatment record considered 
by SSA, as well as those independently obtained by the RO.  
Although not previously considered, they deal with current 
complaints and treatment, and do not discuss any possible 
nexus between service and current disability.  Records 
received from SSA and from the VA medical center are not new 
and material, and do not warrant reopening of the veteran's 
previously denied claim.

The RO reopened the claim based upon a July 2005 VA spine 
examination.  The Board notes that this examination was 
scheduled after the RO had determined, in a rating decision 
and in the de novo review by a DRO, that new and material 
evidence has not been submitted to reopen the claim.  This 
appears contrary to law and regulations, which states that 
the duty to provide an examination arises only after new and 
material evidence is presented.  38 U.S.C.A. § 5103A(f); 
38 C.F.R. § 3.159(c)(4)(iii). 

In any event, the RO determined that the July 2005 
examination report was new and material and reopened the 
claim.  The Board disagrees.  The examination findings are 
most certainly new.  The examination was performed three 
years after the final July 2002 denial, and hence was not 
available to agency decision makers at that time.  It is not 
cumulative or redundant of evidence already of record.  
Further, because the examiner was asked to opine as to any 
possible relationship between the documented in-service 
treatment and currently diagnosed low back disability, it 
directly addresses an unestablished fact.

The opinion rendered by the examiner, however, is entirely 
negative regarding a nexus to service.  The examination is 
adequate for rating purposes.  The examiner took an extensive 
history from the veteran and reviewed the claims file in 
conjunction with the examination.  She provided a detailed 
rationale for her opinion, and concluded that "...it is less 
likely than not that this veteran's current back injury is 
related to his in-service chronic back strain of 1974."  The 
examiner noted that the documented medical treatment from 
1985 to 2001 shows a significant post service injury in 1985, 
followed by several surgeries and re-injuries.  No complaints 
or back problems are documented prior to 1985.  The examiner 
noted the veteran's allegations of treatment after service, 
in 1974, 1975, and 1981, but also commented on the 
inconsistencies between his allegations and the medical 
records and the documentary evidence in service treatment 
records of normal findings on separation only weeks after his 
back injury in service.  There is no evidence, other than the 
veteran's unsupported allegations, of any back problems from 
service to 1985, a period of over 10 years.   The Board notes 
that there is also no evidence that the veteran filed a claim 
for compensation benefits in 1976, as he alleges; claims from 
that period involved education benefits.

As the July 2005 VA examination is heavily against the 
veteran's claim, it cannot be said to raise the reasonable 
possibility of substantiating his claim, and hence cannot be 
new and material evidence to reopen the claim. 




ORDER

As no new and material evidence has been received, the 
previously denied claim of entitlement to service connection 
for a low back disability is not reopened, and remains 
denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


